                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     POWER INTEGRATIONS, INC.,                            Case No. 19-cv-02700-SVK
                                   8                      Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF
                                   9                v.                                        POWER INTEGRATIONS, INC.’S
                                                                                              MOTION FOR LEAVE TO FILE
                                  10     EDISON D. DE LARA, et al.,                           MOTION FOR RECONSIDERATION
                                  11                      Defendants.                         Re: Dkt. No. 50
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Before the Court is the motion of Plaintiff Power Integrations, Inc. (“Plaintiff” or “PI”) for

                                  15   leave to file a motion for reconsideration. Dkt. 50 (“motion for leave”). PI seeks leave to file a

                                  16   motion for reconsideration of this Court’s November 18, 2018 order granting Defendant The
                                       Penbrothers International Inc.’s motion to dismiss for lack of personal jurisdiction. See Dkt. 49
                                  17
                                       (“dismissal order”).
                                  18
                                                 Pursuant to Civil Local Rule 7-9(a), a party may file a motion for reconsideration of any
                                  19
                                       interlocutory order only upon obtaining leave of the Court. A party seeking reconsideration must
                                  20
                                       show, inter alia, (1) “[t]hat at the time of the motion for leave, a material difference in fact or law
                                  21
                                       exists from that which was presented to the Court before entry of the interlocutory order for which
                                  22
                                       reconsideration is sought”; (2) “[t]he emergence of new material facts or a change of law
                                  23   occurring after the time of such order”; or (3) “[a] manifest failure by the Court to consider
                                  24   material facts or dispositive legal arguments which were presented to the Court before such
                                  25   interlocutory order.” Civ. L.R. 7-9(b). A motion for leave to file a motion for reconsideration
                                  26   may not “repeat any oral or written argument made by the applying party in support of or in
                                  27   opposition to the interlocutory order which the party now seeks to have reconsidered.” Civ. L.R.

                                  28   7-9(c).
                                   1           In its motion for leave, PI argues that (1) the Court relied on Hudnall v. Payne, No. 13-cv-

                                   2   04728-WHO, 2014 WL 524079, 2014 U.S. Dist. LEXIS 15016 (N.D. Cal. Feb. 6, 2014) “[a]s the

                                   3   basis for denying Power Integrations’ requests for jurisdictional discovery and leave to amend,”

                                   4   but Power Integrations did not have a chance to address that case because it was not raised until

                                   5   the rebuttal portion of Penbrothers’ oral argument at the October 29, 2019 hearing on Penbrothers’

                                   6   motion to dismiss; and (2) the Court’s dismissal order did not take into account allegations in the

                                   7   First Amended Complaint about the alleged conspiracy between Penbrothers and Silanna to

                                   8   secretly raid the engineers of PI to work for Silanna in California, which give rise to a “strong

                                   9   inference” that Penbrothers knew that the effect of the alleged raid was directed to and would be

                                  10   felt in California. Dkt. 50 (motion for leave) at 2-3.

                                  11           PI’s arguments do not meet the standard required before leave to file a motion for

                                  12   reconsideration may be granted. PI’s argument regarding Hudnall mischaracterizes the Court’s
Northern District of California
 United States District Court




                                  13   dismissal order and the record in this case. Contrary to PI’s argument, the Court did not rely on

                                  14   Hudnall as “the basis for denying Power Integrations’ requests for jurisdictional discovery and

                                  15   leave to amend.” Dkt. 50 at 1 (citing Dkt. 49 (dismissal order) at 7) (emphasis added). Read in

                                  16   full, the relevant portion in the dismissal order states:

                                  17                   PI’s argument in favor of jurisdictional discovery is little more than a hunch that
                                  18                   some of Penbrothers’ communications with Silanna may have been sent to or from
                                                       California; even if this is true, it would not provide a sufficient basis for
                                  19                   jurisdiction. “[O]rdinarily use of the mails, telephone, or other international
                                                       communications simply do not qualify as purposeful activity invoking the benefits
                                  20                   and protections of the forum state.” Hudnall v. Payne, No. 13-cv-04728-WHO,
                                                       2014WL 524079, at *3 (N.D. Cal. Feb. 6, 2014) (quoting Peterson v. Kennedy, 771
                                  21
                                                       F.2d 1244, 1262 (9th Cir. 1985)). Accordingly, PI’s request for jurisdictional
                                  22                   discovery is denied, and the dismissal of the FAC as to Penbrothers is WITHOUT
                                                       LEAVE TO AMEND.
                                  23
                                       Dkt. 49 (dismissal order) at 7-8 (citation omitted). As thus explained in the order, the Court’s
                                  24
                                       denial of discovery was based first and foremost on the fact that PI had offered only a “hunch” that
                                  25
                                       discovery would lead to evidence of mail or other contacts between Penbrothers and Silanna in
                                  26
                                       California. See id. at 7 (“At the hearing, PI argued that it should be given the opportunity to
                                  27
                                       conduct jurisdictional discovery if the Court was inclined to rule against it, arguing that it is not
                                  28
                                                                                           2
                                   1   believable that Penbrothers could have recruited the Individual Defendants without some contacts

                                   2   with Silanna in California”); see also Dkt. 45 (transcript of Oct. 30, 2019 hearing) at 19:22-20:3

                                   3   (“It’s just not believable that Penbrothers would be able to find those employees and target them

                                   4   and set up these offer letters and offer employment, essentially, by Silanna, even though under the

                                   5   guise of Penbrothers without any communication, without any contact with Silanna in California.

                                   6   It’s just not credible.”). The conclusion that PI’s request for jurisdictional discovery was based

                                   7   only on a hunch is reinforced by statements in its motion for leave. See, e.g., Dkt. 50 (motion for

                                   8   leave) at 4 (referring to purported communications between Penbrothers and Silanna “whether

                                   9   directly or through yet another secret, unidentified agent”).

                                  10          As the Court further explained in the dismissal order, even if PI’s “hunch” was correct that

                                  11   Penbrothers had communications with Silanna in California, under Hudnall and related authority,

                                  12   such communications ordinarily do not qualify as purposeful activity subjecting an out-of-state
Northern District of California
 United States District Court




                                  13   defendant to personal jurisdiction in California. Dkt. 49 (dismissal order) at 7.

                                  14          Under these circumstances, the Court exercised its “broad discretion” to deny jurisdictional

                                  15   discovery, explaining that denial of discovery is not an abuse of discretion “when it is clear that

                                  16   further discovery would not demonstrate facts sufficient to constitute a basis for jurisdiction, or

                                  17   when the request for discovery is based on little more than a hunch that it might yield facts

                                  18   relevant to jurisdiction.” Dkt. 49 (dismissal order) at 7 (citing Los Gatos Mercantile, Inc. v. E.I.

                                  19   DuPont De Nemours & Co., No. 13-CF-01180-BLF, 2015 WL 4755335, at *11 (N.D. Cal. Aug.

                                  20   11, 2015)).

                                  21          Nor is PI’s argument that it did not have an opportunity to address Hudnall or Peterson

                                  22   well-taken. Although it did not address those cases specifically, PI argued in its opposition brief

                                  23   and at oral argument that it should be permitted to conduct discovery into Penbrothers’

                                  24   communications with Silanna. See, e.g., Dkt. 33 (opposition) at 7 n.4 (requesting opportunity to

                                  25   take jurisdictional discovery, arguing that evidence submitted by Penbrothers is “conspicuously

                                  26   silent on Penbrothers’ communications with Silanna”); Dkt. 45 (transcript of Oct. 30, 2019

                                  27   hearing) at 21:2-14 (arguing that there is an inference that there must be communication between

                                  28   Penbrothers and Silanna California and requesting jurisdictional discovery if more is needed).
                                                                                         3
                                   1   This is the same argument PI repeats in its motion for leave. Dkt. 50 (motion for leave) at 4-5

                                   2   (arguing that PI should be permitted to conduct discovery into nature and extent of Penbrothers’

                                   3   communications with Silanna).

                                   4          For similar reasons, the Court also rejects PI’s argument that the dismissal order did not

                                   5   take into account allegations in the First Amended Complaint about the alleged conspiracy

                                   6   between Penbrothers and Silanna to secretly raid the engineers of PI to work for Silanna in

                                   7   California. PI argues that the allegations of its complaint give rise to a “strong inference” that

                                   8   Penbrothers knew that the effect of the alleged raid was directed to and would be felt in California.

                                   9   But as the Court noted in the dismissal order, the FAC is silent as to where most of the acts in this

                                  10   case, including those giving rise to the alleged conspiracy between Penbrothers and Silanna,

                                  11   occurred. Dkt. 49 (dismissal order) at 6. PI argues that the Court can “infer” from the allegations

                                  12   of the FAC that the effect of the alleged conspiracy was directed to and would be felt in
Northern District of California
 United States District Court




                                  13   California. To the extent this argument repeats PI’s argument that discovery might reveal

                                  14   communications between Penbrothers and Silanna in California, the Court rejects that argument

                                  15   for the reasons set forth in the dismissal order and above. To the extent PI’s argument is that

                                  16   personal jurisdiction over Penbrothers can be premised on the fact that Penbrothers might have

                                  17   foreseen an effect on PI in California, that improperly repeats arguments that PI made and the

                                  18   Court rejected in connection with the motion to dismiss. See, e.g., Dkt. 33 at 5-6 (arguing that

                                  19   “jurisdiction may attach if the defendant’s conduct is aimed at or has an effect in the forum state”)

                                  20   (citation omitted); Dkt. 49 (dismissal order) at 5-7 (discussing “effects test,” and concluding that

                                  21   the relationship between the defendant and the forum must arise out of contacts that the defendant

                                  22   himself created, and the plaintiff cannot be the only link between the defendant and the forum).

                                  23          In sum, the arguments raised in PI’s motion for leave were all presented and considered in

                                  24   connection with Penbrothers’ motion to dismiss. Accordingly, PI has not demonstrated that there

                                  25   is now a “material difference in fact or law … from that which was presented to the Court before

                                  26   entry of the interlocutory order”; that new material facts have emerged or a change of law has

                                  27   ////

                                  28   ////
                                                                                         4
                                   1   occurred; or that the Court failed to consider material facts or dispositive legal arguments that

                                   2   were presented to it. Civil L.R. 7-9(b). Accordingly, the motion for leave to file a motion for

                                   3   reconsideration is DENIED.

                                   4          SO ORDERED.

                                   5   Dated: December 3, 2019

                                   6

                                   7
                                                                                                     SUSAN VAN KEULEN
                                   8                                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
